Citation Nr: 0114931	
Decision Date: 05/30/01    Archive Date: 06/04/01	

DOCKET NO.  00-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical treatment received by the veteran in 
November 1996 at the Casey County Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
October 1968, from February 1970 to April 1972, and from 
October 1977 to November 1982.  Service from November 1974 to 
October 1977 has also been reported, but that service has not 
been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 determination by the Agency of 
Original Jurisdiction (AOJ), the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Louisville, Kentucky, 
that the veteran is not entitled to receive VA payment or 
reimbursement of medical expenses incurred during a November 
1996 hospitalization at the Casey County Hospital.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the AOJ has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the AOJ, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the AOJ's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record shows that on November 19, 1996, the veteran was 
admitted to the emergency room of the Casey County Hospital 
in Liberty, Kentucky, for evaluation of a dull achy chest 
pain, without radiation, that had been present for 18 hours.  
The veteran was given an examination, including laboratory 
tests, a chest X-ray, and an electrocardiogram, and 
arrangements were made for him to be transferred to the VA 
Hospital in Lexington the same day.  At the time of the 
November 1996 emergency room admission, service connection 
was in effect for chronic pericarditis, rated 60 percent 
disabling; traumatic arthritis of the upper thoracic spine, 
status post fracture, involving the 5th through 7th thoracic 
vertebrae, rated 20 percent disabling; irritable bowel 
syndrome and hiatal hernia, rated 10 percent disabling; 
headaches, rated 10 percent disabling; and left phrenic nerve 
damage, rated noncompensable.  

In the absence of prior VA authorization, payment or 
reimbursement of the cost of treatment received at non-
Government medical facilities may be awarded under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 which provide, in 
substance, and in pertinent part, that such relief may be 
granted if (1) the treatment is for a service-connected 
disability or for a nonservice-connected disability 
associated with and aggravating a service-connected 
disability, (2) such treatment was rendered in a medical 
emergency, and (3) VA or other Government facilities weren't 
available.  

The present record does not show, and the veteran does not 
appear to contend, that the hospitalization at the Casey 
County Hospital was authorized in advance.  Therefore, he may 
establish entitlement to payment or reimbursement of the cost 
of services received there only by satisfying all three of 
the prerequisites set forth in the statute and regulations.  
See Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

The AOJ has denied the claim on the basis that the 
circumstances of the veteran's examination and treatment at 
the Casey County Hospital did not constitute a medical 
emergency of such nature that the delay required to seek care 
at the nearest VA hospital would have been hazardous to life 
or health.  However, none of the documentation upon which 
this conclusion was based is of record other than the 
emergency room report from the Casey County Hospital.  The 
only source of information available to the Board is that 
reported in the November 1999 statement of the case.  
According to that document, the veteran had submitted an 
invoice in February 1998 and unspecified "medical 
information" had been received in July 1998.  In July 1998 a 
staff physician had disapproved the claim on the basis that 
the veteran had not been treated for a service-connected 
disability.  After receipt of the notice of disagreement, the 
staff physician had reviewed the claim again and had 
determined that the veteran had not been treated in a medical 
emergency and that VA facilities were available.  

It thus appears that an additional file pertaining to the 
veteran is of record at the VA Medical Center in Louisville 
that was not forwarded to the Board.  While it is likely that 
the unspecified medical information reported to have been 
received in July 1998 was the emergency room summary now 
before the Board, this is not certain and the matter should 
be clarified.  The reports of the staff physician should be 
obtained for the record, as should all other documents, 
medical or administrative, associated with the present claim.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The AOJ should take appropriate steps 
to obtain for the record all available 
medical and administrative records 
related to the veteran's hospitalization 
in November 1996 at the Casey County 
hospital, and the veteran's claim for 
payment or reimbursement for the cost of 
treatment at the Casey County Hospital.  
The documents should include but not be 
limited to the veteran's claim, invoices 
for services rendered, all relevant 
examination and treatment records, the 
reports associated with medical review of 
the reimbursement claim, and the 
veteran's notice of disagreement.  If the 
documents are in a special file 
pertaining to the claim, the entire file 
should be added to the record.  

2.  Thereafter, the AOJ should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case containing notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran unless he receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


